



EXECUTION VERSION
45044.00001
LIMITED AND SPECIFIC WAIVER
This LIMITED AND SPECIFIC WAIVER, dated as of July 14, 2020 (this “Waiver”), to
SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT,
dated as of June 8, 2020 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time prior to the
effectiveness of this Waiver, the “Credit Agreement”), is entered into by and
among J. C. PENNEY CORPORATION, INC., a Delaware corporation, as debtor and
debtor-in-possession (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware
corporation, as debtor and debtor-in-possession (“Holdings”), certain
SUBSIDIARIES OF HOLDINGS, each as debtors and debtors-in-possession, as
Guarantors, the Lenders party hereto constituting the Supermajority Lenders, the
other Credit Parties, and GLAS USA LLC, a limited liability company organized
and existing under the laws of the State of New Jersey, as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Administrative Agent”).


RECITALS


WHEREAS, on the terms and subject to the conditions set forth in this Waiver and
pursuant to and in accordance with the terms and conditions set forth in Section
10.5 of the Credit Agreement, (a) Borrower has requested that the Lenders party
hereto constituting the Supermajority Lenders hereby agree to the Limited and
Specific Waivers (as defined below), (b) the Lenders party hereto constituting
the Supermajority Lenders are willing to agree to the Limited and Specific
Waivers and (c) the Lenders party hereto constituting the Supermajority Lenders
have authorized, directed and instructed Administrative Agent to execute and
deliver this Waiver; and


WHEREAS, as a result of the execution and delivery of this Waiver, the parties
hereto hereby agree that no Toggle Event has occurred as of the date of this
Waiver.


NOW, THEREFORE, in consideration of the Limited and Specific Waivers contained
in this Waiver and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:


a.Defined Terms; Interpretation; Etc. Capitalized terms used and not defined in
this Waiver shall have the meanings assigned to such terms in the Credit
Agreement.


b.Limited and Specific Waivers. On the Effective Date (as defined below), on the
terms and subject to the conditions set forth in this Waiver and pursuant to and
in accordance with the terms and conditions set forth in Section 10.5 of the
Credit Agreement, the parties hereto (which, for the avoidance of doubt,
includes the Supermajority Lenders) hereby waive:


1.any Default or Event of Default arising from the failure of the Credit Parties
to satisfy the requirement set forth in Section 5.13(h) of the Credit Agreement
that the Credit Parties and Administrative Agent shall have agreed upon a
satisfactory Business Plan no later than July 14, 2020 (and/or any failure to
provide notice of any such Default or Event of Default, including, for the
avoidance of doubt, any such Default or Event of Default under Section 5.13(h)
or Section 5.1(e) of the Credit Agreement);


2.the occurrence of a Toggle Event under clause (a) of the definition thereof
due to the failure of the Supermajority Lenders to approve the Business Plan by
July 15, 2020 (it being understood and agreed that no Toggle Event shall be
deemed to have occurred) so long as the Supermajority Lenders approve the
Business Plan at or prior to 11:59 p.m., New York City time, on July 31, 2020
(the failure of the Supermajority Lenders to approve the Business Plan by such
deadline, the “First Toggle Event”);



--------------------------------------------------------------------------------





3.the occurrence of a Toggle Event under clause (b) of the definition thereof
due to the failure by the Credit Parties to obtain binding commitments for
third-party financing (on terms satisfactory to Administrative Agent) necessary
to finance the Business Plan approved by the Supermajority Lenders by August 15,
2020 (it being understood and agreed that no Toggle Event shall be deemed to
have occurred) so long as the Credit Parties obtain binding commitments for
third-party financing (on terms satisfactory to Administrative Agent) necessary
to finance the Business Plan approved by the Supermajority Lenders at or prior
to 11:59 p.m., New York City time, on August 30, 2020 (whether or not August 30,
2020 is a Business Day) (the failure of the Credit Parties to obtain such
binding commitments by such deadline, the “Second Toggle Event”);


4.if the First Toggle Event shall not have occurred, but the Second Toggle Event
shall have occurred, the requirement set forth in Section 5.13(i) of the Credit
Agreement that the Credit Parties will (unless otherwise provided for in the
RSA) have filed either (A) a motion seeking approval of a disclosure statement
with respect to an Acceptable Plan with the Bankruptcy Court (“Motion A”) or (B)
a motion seeking approval of bidding procedures and a sale in form and substance
satisfactory to Administrative Agent with the Bankruptcy Court (“Motion B”) no
later than 90 days after the Petition Date so long as the Credit Parties have
(unless otherwise provided for in the RSA) have filed either Motion A or Motion
B at or prior to 11:59 p.m., New York City time, on September 14, 2020;


5.if the First Toggle Event shall have occurred, but the Second Toggle Event
shall not have occurred, the requirement set forth in Section 5.13(j) of the
Credit Agreement that the Bankruptcy Court shall have entered an order in form
and substance satisfactory to Administrative Agent either approving (A) a
satisfactory disclosure statement (“Order A”) or (B) satisfactory bidding
procedures (“Order B”) no later than 130 days after the Petition Date so long as
the Bankruptcy Court shall have entered Order A or Order B at or prior to 11:59
p.m., New York City time, on August 30, 2020;


6.if the First Toggle Event shall not have occurred, but the Second Toggle Event
shall have occurred, the requirement set forth in Section 5.13(j) of the Credit
Agreement that the Bankruptcy Court shall have entered an order in form and
substance satisfactory to Administrative Agent either approving (A) Order A or
(B) Order B no later than 130 days after the Petition Date so long as the
Bankruptcy Court shall have entered Order A or Order B at or prior to 11:59
p.m., New York City time, on September 30, 2020;


7.if the First Toggle Event shall have occurred, but the Second Toggle Event
shall not have occurred, the requirement set forth in Section 5.13(k) of the
Credit Agreement that the Bankruptcy Court shall have entered one or more orders
in form and substance satisfactory to Administrative Agent either (1) confirming
an Acceptable Plan or (2) approving a satisfactory sale or sales (such order or
orders, the “Sales/Plan Order”) no later than 160 days after the Petition Date
so long as the Bankruptcy Court shall have entered the Sales/Plan Order at or
prior to 11:59 p.m., New York City time, on September 21, 2020; and


8.if the First Toggle Event shall not have occurred, but the Second Toggle Event
shall have occurred, the requirement set forth in Section 5.13(k) of the Credit
Agreement that the Bankruptcy Court shall have entered the Sales/Plan Order no
later than 160 days after the Petition Date so long as the Bankruptcy Court
shall have entered the Sales/Plan Order at or prior to 11:59 p.m., New York City
time, on October 21, 2020;


provided that the waivers set forth in the foregoing clauses (b) and (c) shall
only be in effect to the extent that the following conditions subsequent and
covenants are and remain satisfied in accordance with their terms (it being
understood and agreed that (x) the waivers set forth in the foregoing clauses
(d) through (h) shall continue to be in



--------------------------------------------------------------------------------



effect and (y) a Toggle Event shall be deemed to have immediately occurred to
the extent that the following conditions subsequent and covenants are not
satisfied in accordance with their terms):
(a)all funds from the Final Loan shall remain in the Final Loan Escrow Account
through July 31, 2020;


(b)review of the appropriate downsizing of the $50,000,000 amount set forth in
Section 2.1(d)(ii) of the Credit Agreement;


(c)the Credit Parties shall deliver the budget described in Section 2.1(d)(ii)
of the Credit Agreement in connection with a sale pursuant to section 363 to
Administrative Agent and the Lenders by July 17, 2020;


(d)the receipt of indicative bids for opco/propco by July 22, 2020; and


(e)continued updates to and involvement of the Lenders regarding the process for
the consummation of a sale of all or substantially all of the assets of the
Credit Parties pursuant to section 363 of the Bankruptcy Code.


a.Conditions Precedent to Effectiveness. This Waiver shall become effective
solely upon the satisfaction (or waiver in accordance with the terms and
conditions of Section 10.5 of the Credit Agreement) of the following conditions
precedent (upon satisfaction of such conditions, such date being referred to in
this Waiver as the “Effective Date”):


1.Administrative Agent shall have received a counterpart signature page of this
Waiver duly executed by each of the Credit Parties and the Lenders party hereto
constituting the Supermajority Lenders;


2.as of the Effective Date and after giving effect to the Limited and Specific
Waivers, the representations and warranties contained in the Credit Agreement
and in the other Credit Documents shall be true and correct in all material
respects on and as of the Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof;


3.as of the Effective Date and after giving effect to the Limited and Specific
Waivers, no Default or Event of Default shall have occurred and be continuing or
would immediately result from the Limited and Specific Waivers;


4.the RSA shall have been revised to reflect all of the Limited and Specific
Waivers set forth in this Waiver; and


5.each confidentiality agreement between the Borrower and any Lender shall have
been revised to reflect all of the Limited and Specific Waivers set forth in
this Waiver.


b.Representations and Warranties. In order to induce Administrative Agent and
the Lenders party hereto to enter into this Waiver, each Credit Party represents
and warrants to Administrative Agent and the Lender party hereto, that the
following statements are true, complete and correct:


i.as of the Effective Date after giving effect to the Limited and Specific
Waivers, the representations and warranties contained in the Credit Agreement
and in the other Credit Documents are true and correct in



--------------------------------------------------------------------------------



all material respects on and as of the Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and


ii.as of the Effective Date after giving effect to the Limited and Specific
Waivers, no Default or Event of Default has occurred and is continuing or would
immediately result from the Limited and Specific Waivers.


c.Reaffirmation of Guarantees and Security Interests. Each Credit Party hereby
acknowledges its receipt of a copy of this Waiver and its review of the terms
and conditions of this Waiver and consents to the terms and conditions of this
Waiver, including the Limited and Specific Waivers. Each Credit Party hereby (a)
affirms and confirms its guarantees, pledges, grants and other undertakings
under the Credit Agreement and the other Credit Documents to which it is a party
and (b) agrees that (i) each Credit Document to which it is a party shall
continue to be in full force and effect and (ii) all guarantees, pledges, grants
and other undertakings thereunder shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties.


d.Expenses; Indemnity. Each of Sections 10.2 and 10.3 of the Credit Agreement is
hereby incorporated, mutatis mutandis, by reference as if such Sections were set
forth in full in this Waiver.


e.Effect on the Credit Agreement.


i.Except as specifically waived by this Waiver, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.


ii.Except as specifically waived by this Waiver, the execution, delivery and
performance of this Waiver shall not constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Agent or Lender under
any Credit Document.


iii.The parties hereto expressly acknowledge that it is not their intention that
this Waiver or any of the other Credit Documents executed or delivered pursuant
hereto constitute a novation of any of the obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document, but a limited
and specific waiver thereof pursuant to the terms and conditions contained
herein.


iv.From and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as specifically waived by this Waiver.


v.This Waiver is, and shall be deemed to be, a Credit Document.


f.Miscellaneous.


i.Amendment, Modification and Waiver. This Waiver may not be amended or
modified, nor may any provision of this Waiver be waived, except pursuant to the
terms and conditions of Section 10.5 of the Credit Agreement.


ii.Entire Agreement. This Waiver, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter of this Waiver and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter of this Waiver.



--------------------------------------------------------------------------------





iii.Applicable Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND EXCEPT TO
THE EXTENT GOVERNED OR SUPERSEDED BY THE BANKRUPTCY CODE.


iv. Consent to Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN THE BANKRUPTCY COURT, OR IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS WAIVER, EACH CREDIT PARTY, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL
DOCUMENTS GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.


v.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS WAIVER, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS WAIVER, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING



--------------------------------------------------------------------------------



CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS CLAUSE (E) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT WAIVERS,
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LIMITED
AND SPECIFIC WAIVERS HEREUNDER. IN THE EVENT OF LITIGATION, THIS WAIVER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


vi.Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.


vii.Counterparts. This Waiver may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Waiver by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Waiver.


viii.Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


ix.Administrative Agent. By its execution and delivery of this Waiver, the
Supermajority Lenders hereby authorize, direct and instruct Administrative Agent
to execute and deliver this Waiver, and it is understood that Administrative
Agent shall conclusively rely on the Supermajority Lenders’ authorization,
direction and instruction in connection with its execution and delivery of this
Waiver pursuant to Section 10.5 of the Credit Agreement.


[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:
J. C. PENNEY CORPORATION, INC.,
a Delaware corporation


By:/s/ Bill WaffordName: Bill WaffordTitle: Chief Financial Officer



[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



HOLDINGS:
J. C. PENNEY COMPANY, INC.,
a Delaware corporation


By:/s/ Bill WaffordName: Bill WaffordTitle: Chief Financial Officer



[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------







GUARANTORS;

J. C. PENNEY PROPERTIES, LLCa Delaware limited liability company
By: /s/ Dawn Wolverton
Name: Dawn WolvertonTitle: Assistant Secretary

J. C. PENNEY PURCHASING CORPORATIONa New York Corporation
By: /s/ Dawn Wolverton
Name: Dawn WolvertonTitle: Assistant Secretary

JCP Real Estate Holdings, LLCa Delaware limited liability company
By: /s/ Dawn Wolverton
Name: Dawn WolvertonTitle: Assistant Secretary



[Signature Page to Limited and Specific Waiver]


        



--------------------------------------------------------------------------------



GUARANTORS: (cont...)

FUTURE SOURCE LLC,    a New York limited liability company J. C. PENNEY DIRECT
MARKETING SERVICES LLC,  a Delaware limited liability companyJ. C. PENNEY EXPORT
MERCHANDISING CORPORATION,   a Delaware corporation J. C. PENNEY INTERNATIONAL,
INC.,   a Delaware corporationJCP CONSTRUCTION SERVICES, INC.,   a Delaware
corporation JCP MEDIA, INC.,    a Delaware corporation JCP NEW JERSEY, LLC,    a
Delaware limited liability companyJCP PROCUREMENT, INC.,   a Delaware
corporation JCP REALTY, LLC,   a Delaware limited liability companyJCP TELECOM
SYSTEMS, INC.,    a Delaware corporation JCPENNEY PUERTO RICO, INC.,    a Puerto
Rico corporation JCPENNEY SERVICES, LLC,    a Delaware limited liability
companyJCPSSC, INC.,    a Delaware corporation
By: /s/ Bill Wafford
Name: Bill Wafford Title: Chief Financial Officer



[Signature Page to Limited and Specific Waiver]





--------------------------------------------------------------------------------





GLAS USA LLC, as Administrative Agent


By:/s/ Yana Kislenko
Name: Yana Kislenko
Title: Vice President







[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------





LENDERS:


By Brigade Capital Management, LP as Investment Manager, on Behalf of its
Various Funds and Accounts [DIP LENDER]By:/s/ Patrick CriscilloName: Patrick
CriscilloTitle: Chief Financial Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


H/2 CAPITAL PARTNERS LLCBy:/s/ Ashvin Rao Name: Ashvin RaoTitle: Authorized
Signatory

[Signature Page to Limited and Specific Waiver]





--------------------------------------------------------------------------------



LENDERS:


Sculptor GC Opportunities Master Fund, Ltd.
By: Sculptor Capital LP, its investment manager
By: Sculptor Capital Holding Corporation, its General PartnerBy:/s/ Wayne
CohenName: Wayne Cohen Title: President and Chief Operating Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


Sculptor SC II, LP
By: Sculptor Capital II LP, its investment manager
By: Sculptor Capital Holding II LLC, its General Partner By: Sculptor Capital
LP, its Member
By: Sculptor Capital Holding Corporation, its General PartnerBy:/s/ Wayne
CohenName: Wayne Cohen Title: President and Chief Operating Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


Sculptor Credit Opportunities Master Fund, Ltd.
By: Sculptor Capital LP, its investment manager
By: Sculptor Capital Holding Corporation, its General PartnerBy:/s/ Wayne
CohenName: Wayne Cohen Title: President and Chief Operating Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


Sculptor Enhanced Master Fund, Ltd.
By: Sculptor Capital LP, its investment manager
By: Sculptor Capital Holding Corporation, its General Partner By:/s/ Wayne
CohenName: Wayne Cohen Title: President and Chief Operating Officer

[Signature Page to Limited and Specific Waiver]





--------------------------------------------------------------------------------



LENDERS:


Sculptor Master Fund, Ltd.
By: Sculptor Capital LP, its investment manager
By: Sculptor Capital Holding Corporation, its General PartnerBy:/s/ Wayne
CohenName: Wayne Cohen Title: President and Chief Operating Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


SPCP Access Holdings, LLC
By:/s/ Stacey Hatch Name: Stacey Hatch Title: Authorized Signatory

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


SPCP Institutional Group, LLC

By:/s/ Stacey Hatch Name: Stacey Hatch Title: Authorized Signatory

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------



LENDERS:


SPCP Group, LLC


By:/s/ Stacey Hatch Name: Stacey Hatch Title: Authorized Signatory

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------




SIXTH STREET SPECIALTY LENDING, INC., as a Lender


By:/s/ Joshua Easterly Name: Joshua Easterly Title: Chief Executive Officer

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------




REDWOOD IV FINANCE 3, LLC, as a Lender


By:/s/ Joshua PeckName: Joshua Peck Title: Vice President

[Signature Page to Limited and Specific Waiver]



--------------------------------------------------------------------------------




TAO FINANCE 3-A, LLC, as a Lender


By:/s/ Joshua PeckName: Joshua Peck Title: Vice President

[Signature Page to Limited and Specific Waiver]





--------------------------------------------------------------------------------




KKR Credit Advisors US LLC, on behalf of the accounts and funds listed below, as
Lenders


KKR CLO 10 Ltd.KKR CLO 11 Ltd.KKR CLO 12 Ltd.KKR CLO 13 Ltd.KKR CLO 14 Ltd.KKR
CLO 15 Ltd.KKR CLO 16 Ltd.KKR CLO 17 Ltd.KKR CLO 18 Ltd.KKR CLO 19 Ltd.KKR CLO
20 Ltd.KKR CLO 21 Ltd.KKR CLO 22 Ltd.KKR CLO 23 Ltd.KKR CLO 24 Ltd.KKR CLO 25
Ltd.KKR CLO 27 Ltd.KKR CLO 28 Ltd.KKR CLO 9 Ltd.KKR DAF Syndicated Loan and High
Yield Fund DACKKR Financial CLO 2013-1, Ltd.KKR Senior Floating Rate Income
FundOregon Public Employees Retirement FundBy:/s/ Jeffrey M. Smith Name: Jeffrey
M. Smith Title: Authorized Signatory

[Signature Page to Limited and Specific Waiver]



